*291*By the Court. The bail are not discharged by the [ * 374 ] statute (1), until the costs are paid.
Gold then objected that more than a year had elapsed since the return of the last execution against the principal, so that if he was committed upon this surrender, it would be useless to the plaintiff, as he could not now purchase an alias or pluries execution, on which to charge the principal (2).
The Court directed the clerk to issue a new execution upon the plaintiff’s application, observing that this was not within the intention of the statute.

 Stat. 1784. c. 10. § 2.


 Stat. 1783, §. 57.